Citation Nr: 1235991	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-36 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease and/or asthma, claimed as upper respiratory condition secondary to environmental hazards in the Persian Gulf.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from November 1990 to April 1991 in support of Operation Desert Shield/ Desert Storm, with actual presence in the Southwest Asia Theater of Operations from December 1990 to March 1991.  Commendations and awards include a Southwest Asia Service Medal with 2 Stars.  She also served on active duty for training from January 1981 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2009, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in St. Petersburg, Florida.  A transcript of the hearing is in the claims file.  

The Board has recharacterized the issue on appeal to more generally encompass consideration of any pulmonary disorder that has been diagnosed. 

In  January 2012, the Board remanded this matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The Veteran's respiratory symptoms are attributable to known clinical diagnoses of chronic obstructive pulmonary disease and/or asthma, and those conditions are not etiologically related to active service.  



CONCLUSION OF LAW

The criteria for service connection for a respiratory condition have not been met.  38 U.S.C.A. §§ 1110 , 1117, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

An error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696  (2009). 

In this case, a September 2004 letter notified the Veteran of the elements to substantiate  her claim for an increased rating for service connection for an upper respiratory condition.  This letter informed the Veteran of VA's duties for obtaining evidence.  A March 2006 letter advised the Veteran of how disability ratings and effective dates are determined.  The claim was subsequently readjudicated in an October 2008 Supplemental Statement of the Case.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained VA and private treatment records.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

A VA examination was obtained in February 2012.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2012 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board finds that VA has satisfied the duties to notify and assist with respect to the claims being decided, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384  (1993).


II.  Analysis of Claim

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131. That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

The Board notes that the Veteran is shown to have qualifying service as a Persian Gulf War Veteran.  For Persian Gulf War veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances.  The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  See  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see also Interim Final Rule, 76 Fed. Reg. 81,834 (Dec. 29, 2011).

For purposes of 38 C.F.R. § 3.317 , a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i), as amended by 76 Fed. Reg. 41,696 (July 15, 2011).   [The amendment also added a note to § 3.317(a)(2)(i)(B)(3) defining functional gastrointestinal disorders, but that will not be further explained here, since it is not relevant to the service connection claim decided herein.]

In addition, under 38 C.F.R. § 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Here, the Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War, and as such she is a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(d)(1).  However, the competent medical evidence shows that a known clinical diagnosis has been assigned to her complaints and symptoms - initially chronic obstructive pulmonary disease and now asthma.  As such, it cannot be concluded that the Veteran's respiratory symptoms are due to an undiagnosed illness and the provisions of 38 C.F.R. § 3.317  cannot entitle her to a grant of presumptive service connection for an undiagnosed illness.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that a current upper respiratory disability is related to environmental hazards she was exposed to during service in the Persian Gulf.  The Veteran had active duty service from November 1990 to April 1991. 

A sick slip dated in December 1990 indicates that the Veteran was seen for complaints of an upper respiratory infection.  The treating physician recommended that the Veteran be limited to indoor duties and kept out of the dust.  There were no other entries in the service medical records regarding respiratory complaints.  

The Veteran had a VA examination in January 2005.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported that, when she was in the Air Force, she was exposed to fumes from jet exhaust and burning oil fields.  She reported that she was exposed to the fumes 24 hours a day for about seven months.  She complained of difficulty breathing.  She reported dyspnea on exertion and occasional wheezing and infections.  The examiner diagnosed mild chronic obstructive pulmonary disease and reactive small airway disease.  The examiner did not provide a medical opinion regarding the etiology of these conditions.

VA outpatient records dated in August 2006 reflect that the Veteran was seen for evaluation of wheezing  that was worse in the evening and in the early morning.  She reported no history of asthma in the past.  She reported that she was short of breath when climbing stairs.  She reported that she had symptoms for the last 7 months.  The records noted that the Veteran met the requirements for moderate persistent asthma.  

The Veteran had a VA examination in September 2010.  The Veteran reported that she started having respiratory problems, such as frequent respiratory infections, in 1990 while deployed to Saudi Arabia.  She went to a military doctor at that time and was told to stay away from dust.  She reported intermittent wheezing and shortness of breath since 1990, especially when going outside or with heat, dust or pollen exposure.  The symptoms were aggravated by climbing stairs. 

The VA examiner diagnosed moderate obstructive ventilatory impairment and asthma.  The VA examiner opined that it is less likely as not that the Veteran's current respiratory disorder is due to or the result of service, to include exposure to environmental hazards.  The examiner stated that the service medical records available for review failed to document any confirmed respiratory disability/ asthma or treatment while in service.  

In 2011, the Board remanded this matter for a medical opinion to address the in-service notation of an upper respiratory infection.  

The Veteran had a VA examination in February 2012.  The VA examiner indicated that the claims file was reviewed.  The examiner noted that the Veteran was in service from November 1990 to April 1991 and was in Southwest Asia from December 1990 to March 1991.  During that time, she was a medic and was exposed to fumes from jets.  It was noted that she had a smoking history of 5 to 7 years total on and off at one pack per day and discontinued smoking completely in 2007.  Per the history from the Veteran, she had a chronic respiratory condition since her service in the Gulf from November 1990 to April 1991.  The formal diagnosis of asthma was made in 2006.  Since her diagnosis, she had been continued on meds.  She used proventil 2 puffs every 6 hours as needed and used it on the average every other day.  She was a respiratory therapist until 1998.  She had predictable dyspnea with stair climbing and also activity.  

It was noted that pulmonary function tests were completed in September 1989 and were normal as part of a routine exam.  They were completed as part of an annual flying exam.  The examiner noted that the Veteran was treated for an upper respiratory infection in December 1990 and was advised to have inside duties at that time.  No chronic lung complaints/ asthma were noted during her military service per treatment records.  

The examiner noted that private records per the GTE Health Center were available from 1999.  There were no medical records in the claims file from her military discharge in 1991 until 1999.   Examination dated in September 1999 noted no lung condition/ complaint other than a history of positive PPD since 1995 and occupation of a respiratory technician.  The smell of tobacco was noted on the examination, and the lungs were clear.  A June 2002 record noted that the Veteran had dyspnea and chest pain.  The lungs were clear at that time, and the Veteran was evaluated for atypical chest pain.  She discontinued smoking in 2000.  There was no mention of any lung condition, history or complaints from this visit.  

The examiner opined that the Veteran's asthma is not caused by or a result of service and is not related to an incident of active duty service, including exposure to environmental hazards.  The examiner's rationale was that the Veteran was not diagnosed with any chronic lung condition until 2005 when she had mild obstructive ventilatory impairment on her pulmonary function tests.  A formal diagnosis of asthma was made in 2006.  She had exposure to environmental hazards in the Gulf for four months from December 1990 to March 1991.  Private records from 1999 and also 2002 noted no lung condition or complaint other than a positive PPD.  She was a respiratory technician and was at an increased risk of exposure due to her occupation for a PPD conversion.  The examiner stated that this has no relationship to an asthma diagnosis, and her granuloma on chest x-ray is an incidental finding that also has no relationship to her asthma development.  As per her discussion with the pulmonary physician, her exposure from the Gulf War would be considered an irritant exposure, and this would present with immediate symptoms with no lag time.  Her pulmonary symptoms and diagnosis were not noted for over 10 years since her military discharge and would not be related to her service in view of the time of her asthma diagnosis.  The examiner stated that her granuloma/ positive PPD finding is a stable incidental finding and has no relationship to her asthma.  

The Veteran submitted a statement in support of her claim in December 2007.  She also testified at a Travel Board  hearing in March 2009.  The Veteran testified that she initially had trouble with upper respiratory symptoms when she was in Saudi Arabia.  The Veteran stated that she had almost continuous respiratory infections due to frequent dust storms, burning oil fields, and proximity to the flight line and aircraft fumes.  As a respiratory therapist, she treated herself initially but eventually saw a doctor and was told she had a severe respiratory infection.  

The Board notes that the Veteran is competent to report that she was exposed to dust and fumes during service.   See Washington v. Nicholson, 19 Vet. App. at 362 (a veteran is competent to report what occurred during his service because firsthand knowledge of a factual matter is competent).  The Board finds the Veteran's testimony  regarding her exposure to environmental hazards such as dust storms and oil and aircraft fumes credible.  

The Veteran has indicated that she had continuous respiratory problems since her service in the Gulf.  In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, after a review of all of the medical and lay evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a respiratory condition since service.  

Several post-service treatment records show that the Veteran reported various other complaints but did not report any respiratory problems.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  For example, private medical records from GTE Health Center, dated in 1999 show that the Veteran was seen for a physical examination and a mammogram.  Her complaints included bilateral cataracts, pustules around the buttock area and a history of a positive PPD test.  She did not report any respiratory symptoms, breathing or wheezing.  VA records dated in September 2004 reflect that the Veteran was seen for enrollment in VA care.  The Veteran did not complain of any respiratory symptoms according to those records.   

In addition, although the Veteran reported continuous respiratory symptoms since service, this is inconsistent with history reported in VA medical records.  VA records show that the Veteran was diagnosed with asthma in August 2006.   At that time, she reported a history of asthma symptoms for seven months.  Thus, the medical evidence of record contradicts the Veteran's report of continuous respiratory symptoms since service.  For these reasons, the Board concludes that continuity of symptomatology of an upper respiratory disorder has not been demonstrated.  

After a careful review of the evidence, the Board concludes that service connection for a respiratory disorder - variously diagnosed as chronic obstructive pulmonary disease and asthma - is not warranted.   A competent medical opinion found no nexus to service, and there is no other medical evidence of a nexus to service.  In addition, credible evidence of continuity of  symptomatology since service has not been shown.  Accordingly, the Board finds that chronic obstructive pulmonary disease, claimed as upper respiratory condition, was not incurred in or aggravated by service.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the evidence is not in equipoise, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107.    

ORDER

Service connection for a respiratory condition, diagnosed as chronic obstructive pulmonary disease and asthma, is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


